Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00696-CV

                IN THE INTEREST OF E.P.C., S.C., and Z.E.C., Children

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02387
                   Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED February 11, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice